Citation Nr: 0739231	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-21 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for numbness and 
tingling of the hands.  

2.  Entitlement to a rating greater than 20 percent for 
diabetes mellitus prior to November 5, 2003.  

3.  Entitlement to an increased rating for diabetes mellitus, 
currently rated 40 percent.  

4.  Entitlement to an increased rating for peripheral 
neuropathy of the right foot, currently rated 10 percent.  

5.  Entitlement to an increased rating for peripheral 
neuropathy of the left foot, currently rated 10 percent.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The Board notes that the veteran's current claim for an 
increased rating for his diabetes mellitus was received 
December 22, 2003.  A rating decision in February 2005 
increased the rating for that disability to 40 percent, 
effective from November 5, 2003.  Despite the RO's 
consideration of the issue of "entitlement to an earlier 
effective date" for the 40 percent rating, the Board notes 
that the basic issue involves the proper rating for the 
disability prior to the date assigned for the increased 
rating.  Thus, the Board has recharacterized the issue as set 
forth above.  

The issues relating to service connection for numbness and 
tingling of the hands; an increased rating for diabetes 
mellitus, currently rated 40 percent; an increased rating for 
peripheral neuropathy of the right foot, currently rated 10 
percent; an increased rating for peripheral neuropathy of the 
left foot, currently rated 10 percent; and a total disability 
rating based on individual unemployability due to service-
connected disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

Prior to November 5, 2003, the veteran's service-connected 
diabetes mellitus was manifested by dietary restriction and 
either insulin or an oral hypoglycemic agent.  There was no 
evidence that a physician had advised the veteran to regulate 
his activities because of his diabetes, no episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization, no progressive loss of weight or strength, 
and no complications that would not be compensable if 
separately evaluated.  


CONCLUSION OF LAW

The criteria are not met for a rating greater than 20 percent 
for diabetes mellitus prior to November 5, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, and 4.119, Code 7913 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis 

Any treatment or examination records developed since December 
2003, including the report of the VA compensation examination 
- both requested in the remand section below - will have no 
impact on the issue of entitlement to a rating greater than 
20 percent for diabetes mellitus prior to November 5, 2003.  
Therefore, the veteran is not prejudiced by the Board's 
consideration of that issue at this time.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is to be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The law also provides that that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (Sept. 23, 1998).  Thus, in any increased 
rating claim the Board must determine whether an increase is 
warranted after the date of receipt of the veteran's claim.  
The Board must also examine the evidence to see if an 
increase was warranted up to - but not more than - one year 
prior to the date his claim was received.  Accordingly, in 
this case, the Board must determine whether the veteran's 
diabetes met the criteria for a rating greater than 20 
percent between December 23, 2002, and November 5, 2003, the 
date the rating was increased to 40 percent.  

Diabetes mellitus that requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would not be compensable if separately evaluated, warrants a 
100 percent rating.  A 60 percent evaluation is appropriate 
if the diabetes requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  For diabetes mellitus that requires 
insulin, restricted diet, and regulation of activities, a 40 
percent rating is to be assigned.  A 20 percent evaluation is 
warranted for diabetes that requires insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  If 
diabetes mellitus is manageable by restricted diet only, a 10 
percent rating is appropriate.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  

A VA examiner in March 2002 noted that the veteran had had no 
episodes of ketoacidosis, but he did have hypoglycemic 
episodes several times a day; he would eat a little sugar and 
the episode would go away.  He was on a restricted diet.  At 
that time, he was taking an oral hypoglycemic agent, but 
required no insulin.  The examiner did not indicate that the 
veteran's diabetes mellitus required regulation of his 
activities.  The veteran was six feet tall and weighed 245 
pounds, although he had lost 45 pounds over the previous 
year.  The examiner did diagnose peripheral neuropathy of 
both feet, however.  (The Board observes that service 
connection had previously been established for peripheral 
neuropathy of both feet, each disability rated 10 percent 
from July 2001.)  

A VA endocrinologist in January 2003 wrote that the veteran's 
diabetes had required increasing doses of insulin since June 
2002, resulting in only suboptimal control.  The examiner did 
not indicate that the disability required any restriction of 
the veteran's activities.  The VA clinic and hospital records 
dated through December 2003 do not show that any examiner had 
recommended any regulation of the veteran's activities, 
although his diabetes clearly remained poorly controlled.  
Neither do the records document any episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalization prior to 
November 5, 2003.  

Another VA compensation examination of the veteran's diabetes 
was conducted in August 2003.  After examining the veteran 
and reviewing the claims file, the examiner stated succinctly 
that she had last seen the veteran in March 2003 and that 
"NOTHING has changed."  Significantly, the veteran's weight 
was then 275 pounds.  

It is clear to the Board that the criteria for a rating 
greater than 20 percent were not met at any time prior to 
November 5, 2003.  There is no evidence that a physician had 
advised the veteran to regulate his activities because of his 
diabetes.  There were no episodes of ketoacidosis or 
hypoglycemic reactions.  And there was no progressive loss of 
weight or strength, nor were there any complications that 
would not be compensable if separately evaluated.  In fact, 
the VA treatment records do not reflect any diabetic 
complications other than the previously noted peripheral 
neuropathy of the veteran's feet.  

One final point worth noting, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
disability level.  The record does not reflect marked 
interference with employment, meaning above and beyond that 
contemplated by the 20 percent schedular rating.  See 
38 C.F.R. § 4.1.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of it.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

Therefore, the Board concludes that a rating greater than 20 
percent for the service-connected diabetes mellitus was not 
warranted prior to November 5, 2003.  Accordingly, the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duty to notify and duty to assist 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a February 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim for an increased rating, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the February 
2004 notice was sent before the AOJ's initial decision on the 
appellant's claim in February 2005.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  The record does not reflect that the 
appellant has any additional documentary evidence to submit 
for the record.  No further development action is necessary.  


ORDER

A rating greater than 20 percent for diabetes mellitus prior 
to November 5, 2003, is denied.  


REMAND

The Board notes that the most recent VA examination was 
conducted in March 2004, more than three years ago.  
Moreover, the Board finds that the March 2004 VA examination 
is otherwise inadequate for rating purposes for the following 
reasons:  the examiner stated that the claims file was not 
available for her review; the report consists mainly of brief 
answers to questions that are not included in the report; and 
the examiner did not comment on the effect of the veteran's 
service-connected disabilities on his ability to work.  
Accordingly, a new examination is necessary to fully and 
fairly evaluate the veteran's outstanding claims on appeal, 
namely:  service connection for numbness and tingling of the 
hands; an increased rating for diabetes mellitus, currently 
rated 40 percent; an increased rating for peripheral 
neuropathy of the right foot, currently rated 10 percent; an 
increased rating for peripheral neuropathy of the left foot, 
currently rated 10 percent; and a total disability rating 
based on individual unemployability due to service-connected 
disabilities.

In specific regard to the issue of service connection for 
numbness and tingling of the hands, the Board notes that 
numerous examiners have noted the veteran's complaint of 
numbness and tingling in his hands - which is a known common 
complaint in peripheral neuropathy - but no examiner has 
indicated whether the veteran's symptom is related to his 
diabetes or whether it is a manifestation of some other 
disorder; in this regard, as stated above, service connection 
has already been established for peripheral neuropathy of 
both feet.  Although a VA compensation examiner in March 2004 
noted that the sensory examination of the veteran's hands was 
intact, as a new examination is being ordered pursuant to 
this remand, a current, more complete examination could well 
yield different findings.  

The record shows that the veteran has been taking insulin for 
his diabetes since June 2002, and the available records 
indicate that his diabetes has been under variable control.  
However, the most recent treatment records are dated in 
December 2003 and the most recent VA compensation examination 
for the veteran's diabetes was in March 2004.  Further, the 
claims file also indicates that the veteran receives all of 
his medical care from VA; the latest available VA treatment 
records are essentially four years old.  In light of the fact 
that his diabetes has required frequent and judicious 
monitoring in the past, additional pertinent VA treatment 
records since December 2003 are likely available.  

Therefore, the Board finds that the veteran's up-to-date 
treatment records should be obtained and another VA 
compensation examination should be scheduled.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the veteran to identify all 
sources of treatment or examination he 
has received for his service-connected 
disabilities since December 2003.  After 
obtaining any needed authorization from 
the veteran, request copies of all 
records identified by him and associate 
with the claims file all records 
received.  

2.  Schedule the veteran for an 
examination to evaluate his service-
connected diabetes mellitus.  Make the 
claims file available to the examiner for 
review.  In addition to describing the 
frequency and severity of all current 
manifestations of his diabetes mellitus 
and all aspects of its treatment, 
including any episodes of ketoacidosis or 
hypoglycemia, the examiner should also be 
requested to provide answers to the 
following questions: 

a.  What is the degree of likelihood 
(i.e., 50 percent probability or 
greater) that the veteran's 
complaint of numbness and tingling 
of his hands represents a defined 
disability and what is the 
likelihood that it is a 
manifestation of his service-
connected diabetes mellitus?  

b.  To what degree do the veteran's 
service-connected disabilities 
affect his ability to obtain and 
retain substantially gainful 
employment?  

The opinions should be supported by 
adequate rationale.  

3.  Upon completion of the requested 
development, again consider all of the 
issues raised in the veteran's appeal.  
If action taken is not to the veteran's 
satisfaction, provide him with a 
supplemental statement of the case and 
give him an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


